DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Arguments/Request for Reconsideration of 06/29/2022
Applicant’s response, filed 06/29/2022, and the request for reconsideration is acknowledged. No claim amendments were provided.
Examiner respectfully maintains the prior art rejection(s) as made in the Non-Final Office Action of 03/31/2022. Further explanation is provided in the Response to Arguments section below.
The double patenting rejections are obviated in view of the approved terminal disclaimers.
Terminal Disclaimer
The terminal disclaimers filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,481,794 and U.S. 10,167,390 has been reviewed and is accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 2, and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Hora et al. (U.S. 8,765,985).
Regarding claim 1, Hora et al. (hereinafter “Hora”) teaches a blown corn stillage oil (Title) which is described to have been produced by grinding corn into a coarse powder, fermented, distilled, and centrifuged to recover said oil (Col. 1 lines 23-31 and Col. 1 line 45-47; meeting claimed post-fermentation distillers corn oil).
Hora teaches that the blown corn stillage oil is useful for asphalt modification (Col. 7 lines 48-50, Col. 10 lines 40-41, and Col. 12 lines 5-7). Asphalt and bitumen are used synonymously and/or interchangeably within the art. As such, the person of ordinary skill would recognize that asphalt contains bitumen.
While Hora does not produce a resultant bituminous material including the corn stillage oil, Hora nevertheless teaches that the corn stillage oil is useful for such purposes.
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestion of Hora to use the corn stillage oil for asphalt modification such that an asphalt binder containing bitumen and a post-fermentation distillers corn oil is achieved.
To be clear, Hora teaches that the corn stillage oil is suitable for modifying the asphalt softening point (Col. 7 line 48-50 and Col. 10 lines 40-41). 
Regarding claim 2, Hora teaches the asphalt binder as applied to claim 1 above. It is noted that claim 2 features product by process language (MPEP 2113). Nevertheless, Hora’s corn stillage oil is produced in the same manner as claimed. To be clear, Hora describes at Col. 1 lines 23-38 that ‘Ethanol production from corn has increased in recent years. The corn is typically ground to a course powder that is then mixed with water and yeast and fermented to produce a fermented mixture...’ and at Col. 1 lines 42-50 that ‘the inventors have surprisingly discovered that the monoglycerides, diglycerides, triglycerides, free fatty acids, and glycerol (hereinafter collectively referred to as “corn stillage oil”) can be recovered from the other residual liquids of the distillation process by suitable means, preferably by centrifugation…”). As such, Hora’s corn stillage oil is produced from a dry milling process of corn and then separated from thin stillage by centrifugation.
Regarding claim 19, Hora teaches a blown corn stillage oil (Title) which is described to have been produced by grinding corn into a coarse powder, fermented, distilled, and centrifuged to recover said oil (Col. 1 lines 23-31 and Col. 1 line 45-47; meeting claimed post-fermentation distillers corn oil).
Hora teaches that the corn stillage oil recovered by centrifugation contains 70.00-86.84 wt% triglycerides, 1.65-7.08 wt% diglycerides, and 8 to 16 free fatty acids (Col. 1 lines 55-58) which lies within the claimed ranges.
Hora teaches that the blown corn stillage oil is useful for asphalt modification (Col. 7 lines 48-50, Col. 10 lines 40-41, and Col. 12 lines 5-7). Asphalt and bitumen are used synonymously and/or interchangeably within the art. As such, the person of ordinary skill would recognize that asphalt contains bitumen.
While Hora does not produce a resultant bituminous material including the corn stillage oil, Hora nevertheless teaches that the corn stillage oil is useful for such purposes.
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestion of Hora to use the corn stillage oil for asphalt modification such that an asphalt binder containing bitumen and a post-fermentation distillers corn oil is achieved.
To be clear, Hora teaches that the corn stillage oil is suitable for modifying the asphalt softening point (Col. 7 line 48-50 and Col. 10 lines 40-41).
Hora does not teach how much corn stillage oil should be used in the asphalt modification but does identify that the oil is useful for lowering the softening point of the asphalt (Col. 7 lines 48-50).
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Claims 3-8, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hora as applied to claim 1 above, and further in view of Buras et al. (U.S. 7,495,045).
Regarding claim 3, Hora teaches the asphalt binder as applied to claim 1 above but fails to teach additives that should be added to an asphalt composition.
Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties and that it is known to include elastomeric polymers to improve the characteristics of an asphalt pavement (Col. 2 lines 56-67).
It would be obvious to add a polymer of Buras to the asphalt binder of modified Hora so as to achieve an improved asphalt composition.
Regarding claim 4, Hora and Buras teach the asphalt binder as applied to claim 3 above and Hora teaches that the corn stillage oil recovered by centrifugation contains 70.00-86.84 wt% triglycerides, 1.65-7.08 wt% diglycerides, and 8 to 16 free fatty acids (Col. 1 lines 55-58) which lies within the claimed ranges.
Regarding claim 5, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras teaches that the elastomeric polymer is present from about 1 to about 20 wt% (Col. 5 lines 42-44) and includes natural or synthetic rubbers such as butyl rubber among others (Col. 4 lines 50-62).
Regarding claim 6, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras teaches that the elastomeric polymer is present from about 1 to about 6 wt% (Col. 5 lines 39-44) and is preferably SBS (known in the art as styrene-butadiene-styrene) (Col. 8 lines 39-42).
Regarding claim 7, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras further teaches the inclusion of inorganic acids such as polyphosphoric acid in an amount of from about 0.05 to about 2 wt% (Col. 8 lines 57-67).
Regarding claim 8, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras further teaches the inclusion of zinc oxide to suppress the evolution of hydrogen sulfide (Col. 9 lines 1-4; meeting claimed scavenger).
Buras does not teach the amount of scavenger added but in view that Buras teaches that the scavenger suppresses the evolution of hydrogen sulfide, the person of ordinary skill in the art would appreciate the amount of zinc oxide as a result effective variable controlling the evolution of hydrogen sulfide.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Regarding claim 11, Hora teaches the asphalt binder as applied to claim 1 above and does not teach how much corn stillage oil should be used in the asphalt modification but does identify that the oil is useful for lowering the softening point of the asphalt (Col. 7 lines 48-50).
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Hora does not describe the composition of the bitumen or that the bitumen comprises bottoms.
Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties (Col. 2 lines 56-67) and asphalts typically are obtained from deep vacuum distillation of crude oil to obtain a bottom product of the desired viscosity (Col. 8 lines 28-34).
It would be obvious to add a polymer of Buras to the asphalt binder of modified Hora so as to achieve an improved asphalt composition and it is known that bitumen comprises bottom fractions from a distillation process.
Regarding claim 12, Hora teaches a blown corn stillage oil (Title) which is described to have been produced by grinding corn into a coarse powder, fermented, distilled, and centrifuged to recover said oil (Col. 1 lines 23-31 and Col. 1 line 45-47; meeting claimed post-fermentation distillers corn oil).
Hora teaches that the blown corn stillage oil is useful for asphalt modification (Col. 7 lines 48-50, Col. 10 lines 40-41, and Col. 12 lines 5-7). Asphalt and bitumen are used synonymously and/or interchangeably within the art. As such, the person of ordinary skill would recognize that asphalt contains bitumen.
While Hora does not produce a resultant bituminous material including the corn stillage oil, Hora nevertheless teaches that the corn stillage oil is useful for such purposes.
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestion of Hora to use the corn stillage oil for asphalt modification such that an asphalt binder containing bitumen and a post-fermentation distillers corn oil is achieved.
To be clear, Hora teaches that the corn stillage oil is suitable for modifying the asphalt softening point (Col. 7 line 48-50 and Col. 10 lines 40-41) and the combination of the corn stillage oil and the bitumen would meet the claimed ‘intermediate binder’ and necessarily be produced by ‘mixing’ because the combination of both materials would necessarily require mixing.
Hora does not teach the inclusion of a polymer to the intermediate binder but Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties and that it is known to include elastomeric polymers to improve the characteristics of an asphalt pavement (Col. 2 lines 56-67).
It would be obvious to add a polymer of Buras to the intermediate asphalt binder of modified Hora so as to achieve an improved asphalt composition.
Regarding claim 13, Hora and Buras teach the method as applied to claim 12 above and Hora teaches that the corn stillage oil recovered by centrifugation contains 70.00-86.84 wt% triglycerides, 1.65-7.08 wt% diglycerides, and 8 to 16 free fatty acids (Col. 1 lines 55-58) which lies within the claimed ranges.
Regarding claim 14, Hora and Buras teach the method as applied to claim 12 above and Buras teaches that SBS is added to the asphalt (Col. 9 line 35 “FINAPRENE 502 SBS polymer”) at 177C for 1 hour (Col. 10 lines 1-8) which lies within the claimed ranges.
Regarding claims 15 and 16, Hora and Buras teach the method as applied to claim 14 above and Buras teaches that the elastomeric polymer includes natural or synthetic rubbers such as butyl rubber among others (Col. 4 lines 50-62).and is preferably SBS (known in the art as styrene-butadiene-styrene) (Col. 8 lines 39-42).
Regarding claim 17, Hora and Buras teach the method as applied to claim 12 above and Buras teaches that the elastomeric polymer is present from about 1 to about 6 wt% (Col. 5 lines 39-44).
Hora does not teach how much corn stillage oil should be used in the asphalt modification but does identify that the oil is useful for lowering the softening point of the asphalt (Col. 7 lines 48-50).
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Regarding claim 18, Hora and Buras teach the method as applied to claim 12 above and Buras teaches that SBS is added to the asphalt (Col. 9 line 35 “FINAPRENE 502 SBS polymer”) at 177C for 1 hour (Col. 10 lines 1-8) which lies within the claimed ranges. 1 hour meets the broadest reasonable interpretation of the claimed ‘about 50 minutes’. Examples 4-6 of Table 1 included 4 wt% SBS which lies within the claimed range of about 1 to about 6 wt% polymer.
Hora does not teach how much corn stillage oil should be used in the asphalt modification but does identify that the oil is useful for lowering the softening point of the asphalt (Col. 7 lines 48-50).
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Regarding claim 20, Hora teaches the asphalt binder as applied to claim 19 above but fails to teach additives that should be added to an asphalt composition.
Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties and that it is known to include elastomeric polymers to improve the characteristics of an asphalt pavement (Col. 2 lines 56-67).
It would be obvious to add a polymer of Buras to the asphalt binder of modified Hora so as to achieve an improved asphalt composition.
Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Hora and Buras as applied to claim 3 above, and further in view of Ballenger (U.S. 5,164,002).
Regarding claim 9, Hora and Buras teach the asphalt binder as applied to claim 3 above but fail to teach the inclusion of an antistripping material.
Ballenger teaches an asphalt composition with antistripping additive in the amount of 0.5-1.0 parts to improve adhesion to aggregate and reduce or eliminate water damage which is biodegradable and ecologically acceptable (Col. 3 lines 1-7). Ballenger also describes a background of various amine antistrip additives and does not discourage the use of these amines but merely prefers the terpene based additives such as d-limonene for ecological friendliness (see Col. 1 lines 50-54 Gilmore which teaches various amines as antistrip additives).
It would be obvious to add an amine based antistrip additive as known in the art as taught by Ballenger in the amount of 0.5-1.0 parts so that adhesion of the asphalt binder to the aggregate is improved and there is reduced risk for water deterioration.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hora and Buras as applied to claim 3 above, and further in view of Laurens (U.S. 8,076,399).
Regarding claim 10, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras further teaches the inclusion of a minimal amount (i.e. less than about 3.5 weight percent) of a hydrocarbon oil (Col. 5 lines 33-38).
Buras does not describe the particular types of hydrocarbon oils but petroleum distillates, solvents, and waxes are well known viscosity modifiers in the asphaltic arts.
Nevertheless, Laurens is provided to demonstrate the obviousness of the inclusion of a wax. Laurens teaches a binder composition and asphalt mixture including resins of vegetable oils suitable to prepare asphalt pavements (Abstract). Specifically, Laurens teaches that waxes may be included as penetration boosters (Col. 4 lines 15-18).
Laurens does not describe how much wax to include but the person of ordinary skill would understand that the amount of wax included would change the penetration of the asphalt. 
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of wax would be understood to effect a change in the penetration of the asphalt.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments that Hora does not disclose or suggest an asphalt binder comprising a bitumen and post-fermentation distillers corn oil, Examiner respectfully disagrees and maintains that it was acknowledged that Hora did not disclose a resultant composition of bitumen and post fermentation distillers corn oil itself but Hora clearly teaches that the blown corn stillage oil (meeting claimed post fermentation distillers corn oil because Hora teaches that the corn is fermented and distilled (see 3rd line of the rejection of claim 1)) is used for asphalt modification. Asphalt, as used in the United States, is the binder such that a disclosure of asphalt is necessarily referring to ‘asphalt binder’. Thus, asphalt modification necessarily means asphalt binder modification. 
With regard to Applicant’s arguments regarding the teachings of Hora and Buras, Examiner maintains that the rejection is proper and notes that Buras teaches polymer modified asphalts and that the rejection accounted for the obviousness of adding a polymer of Buras to the modified composition of Hora (see rejection of claim 3).
With regard to Applicant’s assertion that “[t]he stripped blown corn stillage oil, however, is not the same or equivalent to a post-fermentation distillers corn oil” (middle of Page 2 of the Remarks), Examiner respectfully disagrees because Hora teaches a corn oil that is distilled and fermented and recovered (see rejection of claim 1). Notably, Applicant has not provided a definition of post fermentation distillers corn oil that clearly identifies that the corn oil must be stripped and further, arguments of counsel cannot take the place of evidence where evidence is due. In re Schulze, 346 F2d. 600, 602, 145 USPQ 716, 718 (CCPA 1965).
In the interest of furthering prosecution, if Applicant is using a particular process to produce a post fermentation distillers corn oil with particular structure, then evidence or claim language to that effect should be provided. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738